ON AMENDED PETITION FOR REHEARING
PER CURIAM.
This court affirmed the trial court in our original opinion for the reasons stated in Florida Department of Revenue v. DeMaria, 321 So.2d 101 (Fla. 1st DCA 1976). At the time of our original opinion there was pending before the Florida Supreme Court on a petition for certiorari the DeMa-ria case.
This court issued an order staying our mandate in this case pending the determination by the Supreme Court of the petition for certiorari in DeMaria. The Supreme Court in an opinion filed October 14, 1976, 338 So.2d 838, quashed the decision of the First District Court in DeMaria, which opinion has now become final.
The exact issue involved in this case was involved in DeMaria. Therefore, for the reasons stated in the Supreme Court opinion in DeMaria, the final judgment entered in this case is reversed and remanded to the trial court for further proceedings.
HOBSON, A. C. J., and BOARDMAN and GRIMES, JJ., concur.